COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In re Wesley Solansky

Appellate case number:      01-21-00031-CV

Trial court case number: 2018-84050

Trial court:                257th District Court of Harris County

       On Thursday, January 14, 2021, relator Wesley Solansky filed a petition for writ of
mandamus. On Friday, January 15, 2021, relator filed a motion for emergency relief. On January
15, 2021, the Court granted the motion and issued an order staying all trial court proceedings, as
requested in the motion prayer.
        Today, real parties in interest filed a motion to lift the stay, or in the alternative, a motion
to reconsider the order entered on January 15, 2021.
       The Court concludes that it requires a response to real parties’ motions. Relator shall file
a response to real parties’ motions by noon on Friday, January 29, 2021.
        It is so ORDERED.

Judge’s signature: __/s/ Justice Richard Hightower________________
                    Acting individually  Acting for the Court


Date: __January 22, 2021___